*530OPINION.
Littleton:
Our decision of the issue involved in this appeal is governed by the decision of the Board in the Appeal of Farmers Deposit National Bank, 5 B. T. A. 520. Upon the authority of that decision, it is held that no taxable gain was realized by the petitioner from the sale of the stock of the Oklahoma Union Railway Co., and the Commissioner’s determination of the deficiency, in so far as it resulted from the inclusion of a profit of $53,019.62 upon the sale of the stock, was erroneous.
Judgment will be entered on 15 days’ notice, under Rule 50.